— Appeals by the defendant from (1) a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered May 1, 1991, convicting her of criminal sale of a controlled substance in the fifth degree under Indictment No. 2252/90, upon her plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered May 1, 1991, revoking a sentence of probation previously imposed by the same court under Indictment No. 1040/ 90 upon a finding that she had violated a condition thereof, upon her plea of guilty, and imposing a sentence of imprisonment upon her previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the judgment and amended judgement are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.